PER CURIAM.
Donald Cromwell, a Maryland inmate, seeks to appeal the district court’s order construing his 28 U.S.C. § 2254 (2000) petition as a 28 U.S.C. § 2241 (2000) petition and dismissing the petition as frivolous. We have independently reviewed the record and conclude that Cromwell has not made a substantial showing of the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 1039, 154 L.Ed.2d 931 (2003). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.